Citation Nr: 0310966	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected basal cell carcinoma right mandible area; 
multiple basal cell carcinomas, squamous cell carcinomas and 
actinic keratoses of the face, right antihelix, hands and 
forearms, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had over 24 years active duty service ending with 
his retirement in July 1970. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  At that time, service connection had already been 
established for postoperative residuals of basal cell 
carcinoma of the right mandible with a noncompensable rating.  
The question of an increased rating for that disability was 
at issue, along with the issue of service connection for 
other skin-related disorders of the scalp, face, forearms and 
hands.  The Board remanded the case to the RO in October 
2000.  By rating decision in February 2002, the RO granted 
service connection for multiple basal cell carcinomas, 
squamous cell carcinomas and actinic keratoses of the face, 
right antihelix, hands and forearms.  The RO then combined 
that disability with the already service-connected basal cell 
carcinoma right mandible area and assigned a 30 percent 
rating, effective November 25, 1996.  In view of the RO's 
action in describing the disability, the Board therefore 
finds that it has appellate jurisdiction of the issue as 
described on the cover page of this decision.  

Although not entirely clear, it appears that the veteran may 
be raising new claims in a letter received in April 2003.  
This matter is hereby referred to the RO for appropriate 
action. 




REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.

Pursuant to development directed by the Board in July 2002, 
prior to the above-cited Federal Circuit decision, a VA 
examination was conducted in November 2002 and color 
photographs of the affected skin areas were obtained.  As the 
RO has not reviewed this new evidence, the Board must return 
the case to the RO in order to comply with Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Additionally, the Board notes that by regulatory amendment 
effective August 30, 2002, changes were made to the schedular 
criteria for rating diseases of the skin.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); White v. 
Derwinski, 1 Vet.App. 519, 521 (1991).  Under the 
circumstances, the veteran's increased rating claim must also 
be reviewed in light of the regulatory changes dealing with 
the pertinent rating criteria as well as under the applicable 
regulations in effect when the veteran's claim was filed.

Finally, the Board notes that although the veteran's original 
claim includes skin disability in the scalp area, it is not 
clear whether the description of the disability by the RO 
contemplates the scalp.  Clarification is therefore 
necessary. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
veteran has been advised of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain pursuant to Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

2.  The RO should then review the 
expanded record (to specifically include 
all evidence obtained since the most 
recent supplemental statement of the 
case) and 
a) clarify whether the service-
connected disability was intended to 
include the scalp;
b) determine whether a higher 
disability rating should be assigned and 
whether separate ratings may be 
appropriate for different affected areas.  

In reviewing the veteran's claim, the RO 
should consider both the old and new skin 
rating criteria to the extent possible 
and apply the most favorable version 
subject to effective date limitations.  
Additionally, as to any skin disability 
for which service connection was 
established pursuant to the February 2002 
rating decision, the RO should consider 
whether staged ratings are appropriate 
pursuant to Fenderson v. West, 12 
Vet.App. 119 (1999).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (to include the new skin rating 
criteria).  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding set forth in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




